    Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 1 of 7 PageID #: 1




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                    CENTRAL DIVISION



    UNITED STATES OF AMERICA,                CR

                       Plaintiff,
                                             CRIMINAL COMPLAINT AND
         vs.                                 AFFIDAVIT

    JEROME WHITE HORSE, JR. and              SECOND DEGREE MURDER
    SAMUEL FRANCIS WHITE HORSE,
                                             18 U.S.C. §§ 1153, nil, and 2
                       Defendants.



       I, the undersigned Complainant, state the following are true and correct

to the best of my knowledge and belief:

       On or about the 12th day of February, 2020, at Cherry Creek, in Ziebach

County, in Indian county, in the District of South Dakota, the defendants,

                         JEROME WHITE HORSE, JR. and
                         SAMUEL FRANCIS WHITE HORSE,

Indians, did unlawfully, with malice aforethought, murder and aid and abet one

another in the murder of a human being, Lawrence Lafferty, by beating him with

a garden hoe, in violation of 18 U.S.C. §§ 1153, 1111, and 2.
\



       I further state that this Criminal Complaint and Affidavit are based upon

the following facts:

       1.      I am a Federal Bureau of Investigation (FBI) Special Agent (SA)

currently assigned to the Minneapolis Division, Pierre Resident Agency (PRA),

and have been employed by the FBI since June 20, 2010. My law enforcement

training includes the FBI Agents Academy located at Quantico, Virginia,
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 2 of 7 PageID #: 2




receiving training in all matters related to criminal investigations including but

not limited to: evidence collection, search and arrest warrants, and criminal

procedures.

      2.      This Affidavit is based upon my personal knowledge, review of

documents, discussions with law enforcement officers, and information reeeived

from other sources.     I believe the information described in this Affidavit

establishes probable cause in support of issuing an arrest warrant and a

eriminal complaint for Jerome White Horse, Jr. and Samuel Francis White Horse.

The basis for my belief is set forth below. I have not included each and every

fact known to me in this Affidavit, but only the facts necessary to establish

probable cause for the aforementioned offense.

      3.      At approximately 9:43 p.m. on February 12, 2020, Winona Rooks

called the Cheyenne River Sioux Tribe Law Enforcement Services (CRSTLES) to

report that Lawrence Lafferty, a/k/a Larry Lafferty, had struek vehicles and a

light pole while driving. During that call. Rooks stated she thought Larry was

trying to run over someone and then stated,"oh no, they got him out and beating

him up gee they are breaking out his windows." CRSTLES Officer Ronald Red

Owl and Sergeant Ramon Marmfo were dispatehed to the scene at Cherry Creek,

South Dakota.


      4.      Officer Red Owl arrived and found Lafferty in the back seat of a

vehicle and observed he was uncooperative at that time.         Officer Red Owl

observed damaged vehicles in the area and a pickup truck sitting in the yard of

residence #261 6th Avenue, Cherry Creek, South Dakota. Officer Red Owl
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 3 of 7 PageID #: 3




observed the pickup truck had broken windows and a broken windshield and it

looked like the windshield had been hit with an object.

      5.    While assisting Lafferty, Officer Red Owl noticed Lafferty had blood

on his face and hair, but was uncooperative in allowing Officer Red Owl in

assessing any other injuries.    Officer Red Owl observed Lafferty to repeat

statements and was uncooperative. Officer Red Owl first thought Lafferty may

be intoxicated, but later during his interaction with him, Officer Red Owl

suspected Lafferty may have a head injury based upon Lafferty's behavior.

      6.    As Sergeant Marrufo was assessing the scene and taking pictures,

he observed a male, Jerome White Horse, Jr., standing nearby.          Sergeant

Marrufo asked what happened to Lafferty and how he got bloody. Jerome stated,

"we did that." Jerome further advised that Lafferty was attempting to run Jerome

and Samuel White Horse over, so they removed him from the pickup.

      7.    Officer Red Owl later interviewed Jerome White Horse, Jr. at his

residence. Jerome stated he heard a loud boom outside his house and went out

to see what had happened and saw that Larry Lafferty had struck their parked

vehicle with his truck. Jerome said Lafferty tried to run him over. Jerome said

he hit Lafferty. Jerome said Lafferty had blood on his face when he got out of

the pickup truck.

      8.    Officer Red Owl and Sergeant Marrufo went to house #505 in Cherry

Creek and spoke to Winona Rooks, Amani Rooks, and Cetan Wi Rooks. Cetan

Wi said she saw Lafferty hit a light pole with his truck and then "hit into"

residence #261. Amani said when she went outside, she saw Lafferty trying to
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 4 of 7 PageID #: 4




run over Samuel White Horse. Amani then saw Samuel and Jerome drag Lafferty

out of the pickup truck and started beating him up. Amani said Lafferty's face

was all bloody. Amani heard "Jr.," as in Jerome White Horse, Jr., say "I should've

did this way long time ago, 1 should've fucked you up a long time ago." Amani

said she saw that Samuel had something in his hand.

      9.    CRSTLES Detective Larry LeBeau informed your Affiant that witness

Clyde Little Shield stated he saw from the window of his house smoke coming

from the far side of Donna and Jerome White Horse, Jr.'s residence (known to

me as residence #261 6th Avenue, Cherry Creek, South Dakota). Clyde drove

his vehicle to the White Horse residence and saw Jerome and Samuel holding

objects in their hands that looked like some sort of club or bat and they were

hitting the truck's windows. Clyde saw whoever was driving the truck tiy to pull

away from the house. Clyde said he thought it looked like the driver was trying

to get away from the house. While walking towards residence #261, Clyde lost

sight of the side of the truck because that side of the truck was dark. As he

approached the house, Clyde saw Donna White Horse watching Samuel and

Jerome from her porch. Clyde heard the truck's engine become quiet. Clyde

then heard what sounded like someone or a person getting hit and it sounded

like slapping noises. Clyde then saw Samuel and Jerome were walking towards

the porch dragging a person like a dead deer. Clyde asked Jerome who the

person was to which Jerome said it was "Larry."
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 5 of 7 PageID #: 5




         10.   Lafferty was taken by ambulance to the Indian Health Services

Hospital in Eagle Butte, South Dakota, and then flown to a hospital in Rapid

City, South Dakota, where he received treatment and underwent surgery.

         11.   SA Christopher Reinke, an investigator with the FBI in Rapid City,

South Dakota, interviewed the attending nurse treating Lafferty. The nurse told

SA Reinke that in his opinion, the wounds sustained by the victim to his skull

were made with some type of blunt object and were not made by a person's fists.

According to Lafferty's medical report, he sustained intracranial bleeding and

shift.


         12.   On Friday, February 14, 2020, 1 and other law enforcement officers

executed a federal search warrant to search the premises at #261 6th Avenue,

Cherry Creek, South Dakota, belonging to Jerome. Amongst other items, 1

collected a jacket with red stains from the residence. I also collected a garden

hoe, which was covered in red stains and pieces of broken glass, from the vehicle

parked next to house #261 with license plate number 49D307.

         13.   On Monday, February 17, 2020, SA Reinke advised me that Lafferty

was declared brain dead at 9:49 am,Mountain Standard Time. Lafferty was

removed from life support on February 18, 2020. Pathologist Donald Habbe,

MD, is in the process of completing an autopsy of Lafferty's corpse and advised

that Lafferty's preliminary cause of death was trauma to the head.

         14.   The alleged crime described in this Affidavit took place at Cherry

Creek, Ziebaeh County, South Dakota, within the exterior boundaries of the

Cheyenne River Sioux Indian Reservation, which is located in "Indian country"
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 6 of 7 PageID #: 6




within the provisions of 18 U.S.C. §§ 1151 and 1153. Jerome White Horse, Jr.

is an "Indian" under the provision of 18 U.S.C. § 1153 in that he is an enrolled

member of the Cheyenne River Sioux Tribe, a federally recognized tribe, with

enrollment number CRU-008780 and 4/4 degree of Indian blood.            Samuel

Francis White Horse is an "Indian" under the provision of 18 U.S.C. § 1153 in

that he is an enrolled member of the Cheyenne River Sioux Tribe, a federally

recognized tribe, with enrollment number CRU-017900 and 4/4 degree of Indian

blood.


      15.    Based on the above information and my training and experience, 1

respectfully submit there is probable cause to conclude Jerome White Horse, Jr.

and Samuel Francis White Horse did aid and abet each other in murdering

Lawrence Lafferty, in violation of 18 U.S.C. §§ 1153, 1111, and 2.

                                Warrant Request

      16.    Based on the above-mentioned information, 1 respectfully request

this Court to issue an arrest warrant for Jerome White Horse, Jr. and Samuel

Francis White Horse.




                                      L.. Dotig-Bix)WH-baCE7^pecial Agent,
                                          Federal Bureau of Investigation

Sworn to before me and:
^ signed in my presence.
□ submitted, attested to, and acknowledged by reliable electronic means.

      this       day of February, 2020.


                                          Mark A. Moreno
                                          United States Magistrate Judge
   Case 3:20-mj-00021-RAL Document 1 Filed 02/20/20 Page 7 of 7 PageID #: 7




Penalties:   Any term of years or life imprisonment, a $250,000 fine, or both; up
             to 5 years of supervised release; violation could result in 5 additional
             years of custody on any such revocation; $100 assessment to the
             Federal Crime Victims Fund; restitution.
